Breese, J. The assignment of Anderson under which the plaintiff claims the goods in controversy is fraudulent and void on its face, as we have already decided in the case of McIntire v. Benson, 20 Ill. R. 500. On its face, the assignee is made liable only for willful defaults. We will not go over the ground traversed in the case above cited, but refer to it as decisive of this case. The plaintiff here however insists that this objectionable feature of the deed of assignment has been remedied by the second amendment made by the assignor himself to the deed without the concurrence of the assignee. This we think does not validate the assignment, for by the amendment, the property is subject to the same trusts as in the original deed. The judgment of the Circuit Court is affirmed. Judgment affirmed.